Citation Nr: 0418629	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder for the period prior to the assignment of a 
100 percent evaluation effective from December 3, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The January 1997 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation for this disability effective from April 
1996.  In May 1988, during the pendency of the appeal, the 
veteran was granted an increased evaluation to 30 percent for 
PTSD effective from February 1996.  Thereafter, in April 
2000, the RO granted an increased evaluation of 100 percent 
effective from December 3, 1999.  Later, in October 2003, the 
RO determined that the evidence supported an increased 
evaluation of 70 percent effective from June 25, 1999 until 
December 2, 1999.  Thus, on appeal, the veteran seeks 
consideration of a higher rating evaluation during the appeal 
period from February 1996 to December 1999.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
evidence necessary for the equitable disposition of the 
appeal.

2.  For the period from February 9, 1996 to June 24, 1999, 
the veteran's post-traumatic stress disorder was manifested 
by intrusive thoughts, sleep disturbance, nightmares, 
irritability and anger, guilt, flashbacks, depression, and 
occasional anxiety and panic attacks, and was productive of 
no more than moderate social and industrial impairment.

3.  For the period from June 25, 1999 to December 2, 1999, 
the veteran's post-traumatic stress disorder was manifested 
by clinical symptoms productive of severe social and 
industrial impairment, manifested by reduced reliability and 
productively due to intrusive thoughts, sleep difficulties, 
nightmares, flashbacks, irritability and anger, guilt, 
avoidance, impaired concentration, depression, anxiety, and 
occasional panic attacks. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met for the 
period from February 9, 1996 to June 24, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder have not been met for the 
period from June 25, 1999 to December 2, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issue of entitlement to a 
higher evaluation for post-traumatic stress disorder (PTSD), 
a substantially complete application was received in July 
1996.  Thereafter, in a rating decision dated in January 
1997, the RO granted the claim, and evaluated the service-
connected disability as 10 percent disabling.  Subsequent to 
this determination, the RO, in May 2003, provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information will be obtained by VA.  While this letter did 
not advise the veteran of the need to submit any evidence in 
his possession that pertains to the claim, the veteran was 
advised to provide VA with information or evidence relative 
to his claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the veteran in May 
2003, was not given prior to the first RO adjudication of the 
claim (which preceded enactment of the VCAA), the notice was 
provided by the RO prior to its October 2003 re-adjudication 
(and partial allowance) of the merits of the case, and the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran has not submitted or 
identified any additional evidence relevant to his claim.  
Accordingly, the Board finds there is no other evidence that 
could help substantiate the claim, and no reason to further 
delay a decision in this matter.  Therefore, not withstanding 
Pelegrini, to decide the appeal now would not be prejudicial 
to the claimant.  

Factual Background

Service connection was established for PTSD by rating 
decision dated in January 1997.  Evidence reviewed in 
conjunction with this rating decision included service 
medical records, VA medical examination report and outpatient 
treatment records.

A VA general medical examination report, dated in October 
1976, indicated the veteran reported use of Valium for his 
nerves.  The examiner observed the veteran to be anxious at 
the time of the examination.  On VA examination in January 
1977, the veteran again reported he was treated with Valium 
for nerves. 

Social worker reports dated from 1990 to 1992 indicate the 
veteran sought assistance because of his unemployment status.  
During this period, the veteran was seen for counseling 
related to financial, familial, and marital concerns, to 
include his job status, living arrangement and family discord 
with wife and children.  These records contain references to 
the veteran's reported symptoms of sleep disturbance and 
survivor's guilt related to Vietnam. 

Social work records show the veteran was again seen for 
counseling services from February 1996 to August 1996.  When 
he presented in February 1996, the veteran reported continued 
family discord and marital concerns, and reported he 
experienced symptoms associated with his Vietnam service.  An 
intake assessment for group counseling was conducted through 
the Veteran Center in February 1996.  That evaluation yielded 
a GAF score of 51, noted to be indicative of moderate 
symptomatology.  In conjunction with this evaluation, the 
veteran reported symptoms of irritability, anger, intrusive 
thoughts, and recurring images of Vietnam.  He also reported 
episodes of minor conflicts with his work supervisor.  The 
veteran was counseled to seek follow-up evaluation and 
treatment.

An April 1996 psychological evaluation report referenced Axis 
I diagnoses of PTSD, and substance abuse (sustained full 
remission).  The veteran was evaluated with a Global 
Assessment of Function score of 65.  At this time, the 
veteran presented with complaints of depression, irritable 
mood, sleep disturbance, nightmares, and problems with 
concentration.  He also reported stimuli that reminded him of 
Vietnam and triggered feelings and visions, during which the 
veteran experienced feelings of tension and anxiety with loss 
of train of thought.  He reported such episodes occurring 
five to seven days a week.  The veteran also reported he 
easily engaged in conflicts at home, work, and with 
strangers.  The examiner noted that the veteran was employed 
full-time.  The veteran reported an employment history as a 
pest control technician for 31/2 years but was released due to 
lay offs attributable to the economy, and as incentive worker 
in a plastic wire and cable factory for 16 years.  It was 
noted that the veteran's first marriage of 6 1/2 years ended in 
divorce.  Two children were born of this marriage.  The 
veteran remarried but divorced after four years; two children 
were born of the second marriage.  The veteran maintains 
contact with his sons of the second marriage.  The veteran 
was in the fifth year of his third marriage, and has two 
stepchildren.  The veteran described marital problems with 
his current wife.  The veteran reported having a large social 
circle, but indicated that his wife discourages him from 
seeing his friends because she dislikes them.  He indicated 
that he had some friends who are veterans of the Korean 
conflict.  The veteran was referred for PTSD group treatment.  
The treatment plan also recommended individual therapeutic 
sessions and prescribed psychotropic medication.

On VA PTSD examination in September 1996, the veteran was 
diagnosed with chronic PTSD.  He presented with complaints of 
emotional difficulties characterized by depressed mood, 
irritability, anger, and short temperament.  The veteran 
reported significant interpersonal problems at work, and 
within his social circle and home.  He stated he experienced 
difficulty relating to and trusting others, and chronically 
impaired sleep due to recurrent dreams and nightmares that 
reportedly occurred one to two nights per week.  He also 
reported intrusive thoughts and flashbacks occurring two to 
three times per week.  The flashbacks were reportedly 
accompanied by auditory, visual and olfactory effects.  The 
veteran was noted to be easily startled by loud noises and 
avoided situation or discussion related to the military.  The 
veteran reported significantly impaired family functioning 
and marital relationships.  The veteran noted there were 
significant interpersonal problems that effect his current 
marriage.  It was noted that the veteran had been employed 
since his release from service, with significant 
interpersonal difficulties at work.  

During the interview, the veteran was observed to be alert, 
and oriented to time, place, and person.  The veteran was 
depressed, but denied any suicidal ideas or plans.  His 
affect was depressed and anxious.  Speech was evaluated as 
normal.  His thoughts were organized and free of any 
delusions or hallucination.  The veteran's memory was 
evaluated as grossly intact.  The examiner detected slight 
impairment of attention and concentration.  The veteran 
exhibited fair insight and judgment.  A GAF score of 65 was 
indicated.

In his assessment, the examiner noted that the veteran 
suffered from chronic PTSD of moderate intensity.  It was the 
examiner's impression that the veteran's PTSD caused 
significant enduring impairment in interpersonal, social, and 
family functioning.

A December 1996 statement from the veteran's treating VA 
physician referenced a diagnostic assessment of PTSD.  In 
this statement, the examiner indicated the veteran's disorder 
was manifested by flashbacks, recollection of events, 
intrusive thoughts, feelings of guilt and remorse, 
nightmares, anxiety, intolerance of crowds, constant feelings 
of anger and fear.  He further noted that the veteran 
experienced chronic depression, inability to maintain close 
and enduring relationships, and a sense of emptiness directly 
related to his period of service in Vietnam.  

Based upon this evidence, the RO established entitlement to 
service connection by rating decision dated in January 1997.  
The service-connected disability was evaluated as 10 percent 
disabling effective from April 1996.   

The veteran perfected an appeal relative to this rating 
determination in October 1997.  It was the veteran's belief 
that the assigned 10 percent rating evaluation did not 
adequately reflect the level of impairment associated with 
his PTSD condition.  

An April 1997 VA outpatient report noted a diagnostic 
assessment of PTSD and depression.  The report noted that the 
veteran had, on his own, discontinued his medication and 
reported no problems other than feeling anxious at times. 

A November 1997 clinical report notes the veteran presented 
with complaints of continued difficulty with concentration 
due to pervasive depressive symptoms and intrusive thoughts 
of Vietnam.  The veteran was noted to suffer from inordinate 
guilt reaction complicated by his fear of his anger reaction.  
The veteran was also noted to be phobic of closeness and was 
unable to form satisfying intimate relationships, except with 
his children.  The veteran's PTSD symptoms were noted to 
include painful and disabling flashbacks, sleep disturbances 
described as nightmares, fears of personal safety in public 
areas, trigger issues for flashbacks, chronic intrusive 
depressive memories of war, chronic low self esteem, and 
interpersonal limitations.  The examiner noted that the 
veteran was unable to work up to his capacity at his job due 
to his depression, intrusive thoughts, and reluctance to be 
assertive due to associated aggression he experiences.  It 
was the examiner's opinion that while the veteran made 
efforts to improve his life, his PTSD symptoms continued to 
cause significant distress and limit his effectiveness.  It 
was his impression that the veteran was seriously impaired in 
his personal relationships and vocational activities.

During a January 1998 hearing, the veteran reported he 
experienced myriad symptoms related to his PTSD, was treated 
with prescribed medication, and received ongoing weekly 
treatment at the Veteran Center.  He recounted that following 
downsizing at the pest control company where he was employed, 
he entered a training program and was offered employment upon 
completion of this program.  He reported that he had worked 
for four years in his current position involving services and 
training for mentally and physically handicapped individuals.  
The veteran stated he had not maintained contact with his 
adult daughter from his first marriage who resided out of the 
state.  He indicated his two sons from his second marriage 
lived 25 minutes away and he would see them as often as 
possible.  The veteran reported he maintained contact with 
his mother and other siblings who resided in the state.  He 
described his marital relationship as marked with problems.

In May 1998, the veteran was granted an increased evaluation 
from 10 percent to 30 percent pursuant to the rating criteria 
for mental disorders in effect prior to November 1996.  In 
conjunction with this rating decision, the RO determined that 
the appropriate effective date for this award was February 
1996 based upon evidence showing documentation of PTSD 
symptomatology from February 1996.

An August 1998 VA outpatient report indicates the veteran 
presented with complaints of intrusive thoughts, nightmares, 
feelings of guilt, and despondent mood.  The veteran denied 
suicidal or homicidal ideas.  He reported occasional problems 
with authority and being easily irritated.  He also reported 
marital problems, and concerns about the welfare of his son.  
The assessment was PTSD with questionable complication 
affecting marriage and job.  When seen in November 1998, the 
veteran complained of stress.  A neuropsychiatric examination 
conducted in November 1998 showed mild deficits in verbal 
memory and executive functioning, which the examiner opined 
as possibly due to a traumatic brain injury sustained in a 
motor vehicle accident in 1986.  It was noted that deficits 
shown on examination were borderline and should not greatly 
impact upon the veteran's daily functioning.

During a January 1999 evaluation, the veteran reported 
continued problems at work which he was attempting to 
resolve, and described marital problems.  The veteran was 
assessed with a GAF score of 60 at that time.  

The veteran was evaluated as stable during a March 1999 
outpatient evaluation.  He reported difficulty remembering, 
particularly with school studies, and trouble concentrating.  

The veteran offered additional testimonial evidence 
concerning the severity of his PTSD symptomatology during a 
May 1999 hearing.  The veteran reported he was currently 
employed in a managerial position, supervising four job 
coaches each having a staff of 8 to 10 persons.  He reported 
he was recently placed on probationary status due to 
allegations by three female employees.  The nature of these 
allegations concerned accusations of stalking and threatening 
behavior exhibited by the veteran related to his PTSD 
symptoms according to the veteran.  The veteran indicated 
that the allegations had been presented as claims of sexual 
harassment.  The veteran indicated that the charges were 
determined to be unsubstantiated, however, the process had 
continued to impact his ability to function due to 
humiliation and fear. The veteran reported being uncertain of 
the longevity of his current marriage.  He indicated he was 
unable to establish close and compassionate relationships 
with women.  He stated he and his wife lived separately.  It 
was his belief that his wife, like others, accused him of 
wrongdoing.  He indicated that he disassociates from the 
world.  The veteran stated his job allows him to remain 
active and not ruminate about his experiences in Vietnam and 
thus increase his PTSD symptoms.  It was the veteran's belief 
that his career advancement in his current job was adversely 
impacted by his PTSD symptoms.  He indicated he had enrolled 
in college level courses in human resources and reported he 
received grade evaluations of C.  The veteran indicated he 
tries to participate and maintain class attendance and 
complete extra credit assignments to get passing grades.  He 
stated he particularly enjoyed his English classes. 

When queried, the veteran indicated he experienced a panic 
attack, on average, every 11/2 months.  These episodes were 
noted to be marked by feelings of intense fear.  He also 
reported difficulty with memory, and complex commands.  He 
described difficulties with his comprehension of ideas when 
completing reading assignments.  The veteran stated he 
experienced periods of depression.  It was noted that he was 
seen regularly for VA outpatient treatment. 

A VA June 1999 outpatient clinical report indicates the 
veteran presented with complaints of intrusive thoughts, 
nightmares, and depressed mood.  He denied suicidal or 
homicidal ideation, and paranoid ideation.  At that time, the 
veteran indicated that his problems at work had resolved, and 
reported no significant marital problems.  He did report 
concerns about a matter related to his son and the behavior 
and attitude of his ex-wife relative to his concerns.  When 
seen in October 1999, the veteran reported continued symptoms 
of intrusive thoughts, nightmares, guilt, depressed mood, but 
denied suicidal or homicidal ideation, and paranoid ideation.  
The veteran reported occupational problems related to his 
vocational rehabilitation training.  He complained of 
difficulty with concentration, but indicated he had cut down 
on his course load.  The veteran indicated that he was coping 
with work, and reported no significant marital problems.  It 
was noted that the veteran continued to have concerns about 
his son.  An assessment of PTSD with depressive symptoms was 
noted.  The veteran was continued on his treatment course, to 
include prescribed medication.

The veteran presented in December 1999 with continued 
complaints of intrusive thoughts, nightmares, guilt and 
depressed mood.  He also reported difficulty concentrating, 
and noted he would often forget instructions given to him by 
his supervisor.  The veteran reported he told his employer to 
fire him, without consideration of the consequence of such 
action.  It was the veteran's belief that he was "being set 
up" at work.  He reported marital difficulties.  The 
examiner noted that the veteran's wife reported marked 
changes in the veteran's attitude, describing the veteran as 
argumentative, irritable, angry, sarcastic, and finding fault 
with everything.  She noted the veteran would not interact 
with the children or function in social settings.  The 
veteran stated he was not fully aware of these reported 
changes in his behavior and attitude.  The examiner noted a 
clinical assessment of PTSD, severe, affecting social and 
occupational functioning.  The examiner recommended the 
veteran take time off from work, and referred him for 
admission to the day hospital for anger management and crisis 
intervention.

An intake assessment report, dated December 2, 1999, noted 
the veteran expressed homicidal ideation toward his ex-wife's 
boyfriend because of concerns regarding the boyfriend's 
conduct toward his son.  The veteran was noted to exhibit 
symptoms of guilt, rage and anger concerning the death of his 
infant son years earlier.  In addition, the veteran was noted 
to demonstrate PTSD symptomatology of depression, poor 
concentration, guilt, intrusive thoughts, anger and 
impulsivity, phobic of closeness and inability to form 
intimate relationships, passivity and reluctance to be 
assertive due to association with aggression from war, sleep 
disturbance, and flashbacks.  It was the impression of the 
examiner that the veteran's symptoms negatively impacted his 
occupational and interpersonal functioning.  A diagnostic 
impression of PTSD was indicated.  The veteran was evaluated 
with a GAF score of 35 at that time. The veteran was admitted 
to the intensive outpatient program (IOPT) on December 3, 
1999.  An occupational assessment conducted during this time 
indicated that the veteran's functional capacity as measured 
on diagnostic profile revealed the veteran was unable to 
return to his current job due to his emotionally fragile 
state.  It was noted that the profile developed based upon 
the diagnostic evaluation showed cognitive deficits.  

Based upon a review of this information, the RO granted an 
increased evaluation from 30 percent to 100 percent for the 
veteran's service-connected PTSD by rating decision dated in 
April 2000.  The 100 percent evaluation was effective from 
December 3, 1999.

A private statement, dated in August 2003, confirmed the 
veteran was first seen in October 1995 and was, at that time, 
diagnosed with major depression for which Prozac was 
prescribed.  The physician indicated that clinical reports 
during this period were no longer available.  

Following further review of the record, in October 2003, the 
RO determined that the evidence supported a higher rating 
evaluation from 30 percent to 70 percent from June 25, 1999. 

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Taking into consideration that this appeal involves the 
assignment of an initial rating following grant of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119, 125-
46 (1999).

PTSD is rating under the portion of the VA Schedule for 
Rating Disabilities that pertains to mental disorders.  Prior 
to November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52700 (Oct. 8, 1998).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Inasmuch as the veteran's claim for psychiatric disorder, 
claimed as PTSD, was pending at the time of the regulatory 
change, his claim will be considered under both the old and 
new rating criteria to determine which version is most 
favorable to him.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court states that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against a claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. At 54.

Review of Record

During the period from February 1996 to June 24, 1999, the 
veteran's PTSD condition was evaluated as 30 percent 
disabling under Diagnostic Code 9411.  

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  Id.

A 100 percent evaluation requires that attitudes of contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; that there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or that the individual must be demonstrably unable 
to obtain or retain employment.  Id.

Under the revised criteria at 38 C.F.R. § 4.130, a 30 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivations and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

In this case, the Board finds that the schedular criteria for 
an increased evaluation under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, and under the new rating criteria effective 
November 7, 1996, have not been met so as to warrant a rating 
in excess of 30 percent for the veteran's PTSD during the 
period from February 9, 1996 to June 24, 1999.  The Board 
notes that the veteran's PTSD condition was primarily 
manifested by complaints of such symptomatology as 
nightmares, sleep disturbance, irritability and anger, 
depression, guilt, intrusive thoughts, flashbacks, and 
occasional anxiety.  The objective medical evidence of record 
confirms that the veteran was experiencing some residual 
psychiatric symptomatology relative to his PTSD condition.  
However, VA examination in September 1996 showed the veteran 
to be alert and fully oriented.  While the veteran's affect 
was depressed and anxious, he exhibited organized thoughts 
appropriate to content.  The veteran had slight impairment of 
attention and concentration, yet his memory was grossly 
intact and he demonstrated fair insight and memory.  Further, 
there was no evidence of hallucination or delusional thought 
processes.  While the veteran described significant 
interpersonal problems impacting upon familial, social, and 
work components, the examiner concluded that these factors 
overall were of moderate severity.  Following a considered 
review of the objective medical evidence, the Board finds 
that there is no evidence of psychiatric symptomatology 
consistent with, or more nearly approximating, the 50 percent 
disability level under the revised rating criteria.  In this 
regard, symptomatology such as panic attacks, difficulty 
understanding commands, or memory impairment marked by 
retention of only highly learned material or forgetting to 
complete tasks, impaired judgment, or difficulty in 
maintaining effective work and social relationships has not 
been shown.

The record also fails to establish that the veteran's ability 
to foster or maintain effective or favorable relationships 
with people is considerably impaired, or that by reason of 
psychoneurotic symptoms, his reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  In this regard, the Board notes that while the veteran 
described increased irritability that is triggered by minor 
incidents, difficulty with persons in positions of authority, 
and conflicts with relatives, coworkers and others, he 
described good relationships with his minor children, 
siblings residing in the state, and his mother.  While the 
veteran described episodes of marital discord with his wife, 
he and his wife sought counseling and according to the 
veteran made attempts to work through their problems.  The 
veteran also reported having a large social circle of 
friends, although his contact with them was limited 
apparently in deference to his wife's feelings.  The 
veteran's current employment in services and training for 
handicapped individuals was offered to him following his 
successful completion of a training program.  The veteran 
served as a manager and in that capacity supervised employees 
having individual staffs.  While allegations were made 
against the veteran, the claims were determined to be 
unsubstantiated and the matter was resolved.  There was no 
indication the veteran was removed from his position or that 
any other administrative or disciplinary action was 
initiated.  Moreover, the veteran was enrolled in college 
level course work, for which he expressed enjoyment in 
English courses.  Additionally, the veteran maintained a C 
average in his course of study with class attendance and 
participation, and completion of extra credit assignments.  
While the veteran indicated he experienced some difficulty 
with reading comprehension, he reported no decline in his 
grades.  He also reported no work performance problems.  
Thus, the Board finds that the requirements for a rating in 
excess of 30 percent were not met or approximated under the 
criteria in effect prior to November 1996.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

It is the opinion of the Board that the level of impairment 
shown was not indicative of a higher rating.  The Board in 
this regard has considered the November 1997 clinical report 
that indicated the veteran's PTSD condition caused 
significant limitation in effectiveness and resulted in 
serious impairment in personal and vocational activities.  
This report, however, documents subjective complaints 
consistent with those noted on VA examination as well as 
outpatient evaluation conducted between 1996 and 1999.  The 
November 1997 report offers no objective findings or GAF 
assessment.  Nevertheless, the history and complaints noted 
by the examiner are entirely consistent with history and 
complaints otherwise documented during psychiatric 
examination and determined to be productive of moderate PTSD 
symptoms.  Notably, during this period, the veteran was 
evaluated with GAF score evaluation ranging from 51 to 65, 
noted to be reflective of moderate impairment.  

The Board therefore finds that while the evidence reflects 
that the veteran's PTSD was shown to impact upon his 
functional capacity during the relevant period, in that he 
suffered from chronic sleep difficulties with nightmares, 
intrusive thoughts, guilt, irritability and anger, 
depression, and occasional flashbacks and panic attacks, such 
symptomatology was fully considered and found to be 
productive of no more than moderate social and industrial 
impairment.  In this regard, the evidence reflects that the 
totality of the veteran's psychiatric impairment was shown to 
be attributable to chronic PTSD symptomatology, evaluated as 
moderate in nature.  It is the opinion of the Board that the 
veteran's level of impairment was not indicative of a higher 
level of impairment, the amount needed to warrant a rating in 
excess of 30 percent under either the old or revised 
provisions of Diagnostic Code 9411 during the period from 
February 1996 to June 1999.

The Board next considers whether a rating in excess of 70 
percent is warranted for the period from June 1999 to 
December 1999.  The evidence of record shows that the veteran 
had a well documented history of PTSD that included symptoms 
of sleep difficulties, nightmares, depression, irritability 
and anger, guilt, depression, and anxiety.  The evidence 
shows that during this short period, the veteran reported 
problems at work.  Notably, the evidence showed the veteran 
experienced increased difficulty at work and with his 
vocational rehabilitation pursuits due to decreased 
concentration and impaired comprehension.  He reported no 
significant marital conflicts, but continued to report 
familial stress, in particular, great concerns regarding the 
welfare of his son.  There is no objective evidence of 
thought disorder, suicidal or homicidal ideation, or 
delusional thinking.  While the evidence arguably 
demonstrates an increase in disability, the clinical findings 
do not indicate that the assignment of an evaluation in 
excess of 70 percent under the old or revised criteria of 
Diagnostic Code 9411 was warranted.

It was not until early December 1999, however, that the 
veteran exhibited notable changes in behavior, of which he 
acknowledged he was not fully aware.  Based upon evaluation 
at that time, the examiner recommended IOPT.  Thereafter, the 
veteran expressed homicidal ideation and demonstrated PTSD 
symptomatology of such severity as to render the veteran in 
an emotionally fragile status and consequently prevent him 
from working.  GAF assessment at this time was 35. 

In summary, the Board finds that the 30 percent evaluation 
assigned from February 9, 1996 to June 24, 1999 adequately 
reflects the symptoms as presented by the medical evidence of 
record and the criteria for the higher evaluation were not 
met or more nearly approximated.  

The Board further finds that the 70 percent evaluation 
assigned from June 25, 1999 to December 2, 1999 adequately 
reflects the symptoms as presented by the medical evidence of 
record and the criteria for the higher evaluation were not 
met or more nearly approximated.  In making this 
determination, the applicability of the doctrine of 
reasonable doubt under the old and recently revised versions 
of 38 U.S.C.A. § 5107(b) has been weighed; however, the 
doctrine will not be applied because the preponderance of the 
evidence is against higher evaluations for the periods in 
question.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder from February 1996 to June 1999 is denied.

An evaluation in excess of 70 percent for post-traumatic 
stress disorder from June 1999 to December 1999 is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



